Citation Nr: 0734953	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1960 to February 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied service 
connection for bilateral hearing loss disability and 
tinnitus.  


FINDINGS OF FACT

1.  Chronic bilateral sensorineural hearing loss disability 
has been shown to have originated as the proximate result of 
the veteran's inservice noise exposure.  

2.  Chronic tinnitus has been shown to have originated as the 
proximate result of the veteran's inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2007).  

2.  Chronic tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection for bilateral hearing loss disability and 
tinnitus, the Board observes that the RO issued a VCAA notice 
to the veteran in November 2004 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his claims.  
The VCAA notice was issued prior to the February 2005 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran requested a 
videoconference hearing before a Veterans Law Judge.  He was 
scheduled for the requested hearing.  The veteran 
subsequently requested that the hearing be rescheduled.  He 
later withdrew his hearing request.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system including sensorineural hearing loss 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Chronic Hearing Loss Disability

The veteran's service medical records make no reference to 
chronic hearing loss 


disability.  At his February 1963 physical examination for 
service separation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 [20]
0 [10]
5 [15]
10 [20]
10 [15]
LEFT
0 [15]
5 [15]
10 [20]
10 [20]
15 [20]

The numbers in the brackets reflect a converted score based 
upon the change in testing methods that occurred in 1966 and 
1967.  

The veteran's service personnel records indicate that he was 
attached to an Army artillery battery.

A September 2000 VA audiological evaluation indicates that 
the veteran complained of hearing loss of approximately 10 
years' duration.  He presented a history of inservice 
exposure to 105 howitzer, machine gun and rifle fire and 
tractors with "inconsistent use of hearing protection."  
The veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  

In his October 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
sustained bilateral hearing loss due to his inservice noise 
exposure.  He reported that he had been "exposed to the loud 
noise and concussion of 75 and 155 howitzers while working in 
maintenance and also as a driver and filling in on gun crews 
at (sic) Alaska during training and maneuvers."  

At a January 2005 VA examination for compensation purposes, 
the veteran complained of gradual hearing loss which occurred 
"over the years."  He presented a history of military noise 
exposure associated with firing a M1 rifle during basic 
training; being "behind howitzer when they pulled the gun;" 
and working "in maintenance section" without hearing 
protection.  On examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
60
75
LEFT
50
60
75
70
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 68 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  The examiner commented that:  

Review of the C-file indicates full 
audiometric testing in 1963 at separation 
indicated hearing well within normal 
range (no frequency over 15 dB), 
bilaterally.  It is the impression of the 
examiner that it is not likely the 
hearing loss or tinnitus is the result of 
noise exposure in the military.  

An April 2005 physical evaluation from Jeanne Beck, M.D., 
conveys that the veteran complained of hearing loss since 
"the 1960's."  He presented a history of inservice exposure 
to guns and artillery and post-service hunting with ear 
protection.  The veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  Dr. Beck commented 
that:

A significant part of this is due to his 
history of loud noise exposure and gun 
exposure in the military without 
protective devices on his ears.  Some of 
this, too, is related to aging.  

An April 2005 written statement from Wendy R. Juarez of 
Sherard's Hearing Aid Center notes that the veteran has been 
diagnosed with bilateral sensorineural hearing loss 
disability.  Ms. Juarez opined that:

More likely than not[, the veteran] 
developed his bilateral hearing loss and 
tinnitus as the result of his exposure to 
the loud noise and concussion of the 
firing of 75 and 105 howitzers while 
working in maintenance and also as a 
truck driver during training and 
maneuvers while in the U.S. Army from 
1960 to 1963.  

A February 2006 written statement from Dr. Beck clarifies 
that:

[The veteran's] assessment is a moderate 
to severe sensorineural hearing loss 
bilaterally and it is symmetrical.  It is 
believed that this is multifactorial 
including loud noise exposure in the 
military service, aging and other.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran served with an artillery unit.  He may be reasonably 
presumed to have been exposed to the noise of firing 
artillery pieces.  Chronic bilateral hearing loss disability 
was not objectively shown during active service or for many 
years thereafter.  While the examiner at the January 2005 VA 
examination for compensation purposes concluded that the 
veteran's bilateral sensorineural hearing loss disability was 
not etiologically related to active service, Dr. Beck and Ms. 
Juarez both determined that at least a significant portion of 
the veteran's sensorineural hearing loss disability was 
attributable to his inservice noise exposure.  In light of 
these opinions, the Board finds that the evidence is in 
relative equipoise as to whether the veteran's chronic 
bilateral hearing loss disability is etiologically related to 
his inservice noise exposure.  Upon resolution of reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for bilateral sensorineural 
hearing loss disability.  

B.  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In his October 2004 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that he had sustained tinnitus 
due to his inservice noise exposure.  He reported that he had 
been "exposed to the loud noise and concussion of 75 and 155 
howitzers while working in maintenance and also as a driver 
and filling in on gun crews at (sic) Alaska during training 
and maneuvers."  

At the January 2005 VA examination for compensation purposes, 
the veteran complained of chronic bilateral tinnitus "since 
1965-66."  The veteran was diagnosed with "constant 
tinnitus, bilaterally, noticed in 1965-66."  The VA examiner 
concluded that: 

It is the impression of the examiner that 
it is not likely the hearing loss or 
tinnitus is the result of noise exposure 
in the military.  

In her April 2005 written statement, Ms. Juarez conveys that:

More likely than not[, the veteran] 
developed his bilateral hearing loss and 
tinnitus as the result of his exposure to 
the loud noise and concussion of the 
firing of 75 and 105 howitzers while 
working in maintenance and also as a 
truck driver during training and 
maneuvers while in the U.S. Army from 
1960 to 1963.  

Chronic tinnitus was found to have been initially manifested 
in "1965-66."  While the examiner at the January 2005 VA 
examination for compensation purposes found that the 
veteran's tinnitus was not etiologically related to active 
service, Ms. Juarez opined that the veteran's bilateral 
tinnitus was more likely than not precipitated by his 
inservice noise exposure.  Therefore, the Board finds that 
the evidence is in relative equipoise as to whether the 
veteran's chronic tinnitus is etiologically related to his 
inservice noise exposure.  Upon resolution of reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for tinnitus.  




ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


